—Appeal from a judgment of the Supreme Court (Bradley, J.), entered March 6, 1996 in Ulster County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner was a prison inmate in July 1988 when he was released on parole. Shortly thereafter, petitioner was arrested and ultimately convicted of the crime of sexual abuse in the first degree. Petitioner was sentenced as a violent felony offender to a prison term of 31/2 to 7 years to run consecutively to the remainder of the sentences he was serving at the time of his release on parole. A parole revocation hearing resulted in the finding that petitioner had violated the conditions of his parole and a delinquency assessment was imposed, providing that he could not reapply for release on parole for a period of seven yeárs. Petitioner nonetheless applied for and was denied parole release in November 1991, October 1993 and November 1995.
Petitioner appeals from Supreme Court’s denial of his application for a writ of habeas corpus, contending that he has served the seven-year delinquency assessment and is therefore entitled to immediate release on parole. We disagree. At the time petitioner’s parole was revoked, it was provided that he would be eligible to reapply for parole in seven years. No assurance was given that his application would be granted (see, Executive Law § 259-i [3] [f] [x] [A]). Petitioner’s remaining contentions have been reviewed and found to be without merit.
Mikoll, J. P., Mercure, Crew III, Casey and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.